DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Preliminary amendment dated  05/08/2020 has been entered and amended claims dated 05/08/2020 submitted with Preliminary amendment dated  05/08/2020 are being examined on the merits in this Office Action.
Claim Objections
Claims 16-21 are  objected to for not being properly directed to one of the four statutory classes, i.e. process or system. Examiner suggests amending claim 16 to an independent system claim and incorporation claim 1 limitations into claim 16.
Claim  19 includes reference character (D)  which is enclosed within parentheses.  The use of reference characters is considered as having no effect on the scope of the claims.  Since the reference characters are not afforded patentable weight, the reference characters enclosed within parentheses should be deleted from the claims.  Correction is requested.
Claim 1 is objected to because of the following informalities:  lines 1-6 “A method for executing a session of diffusion of an active gaseous composition in a habitable environment, the method providing a diffusion procedure during which at least one characteristic of the diffusion is controlled in order to confer a diffusion desired for the composition, the method being before the execution of the diffusion procedure, to execute a previous procedure of treatment of the air of the environment, the previous treatment procedure:” needs to be corrected.  A suggested correction is --A method for executing a session of diffusion of an comprising before the execution of the diffusion procedure, to execute a previous procedure of treatment of the air of the environment, the previous treatment procedure including the steps of:—or --A method for executing a session of diffusion of an active gaseous composition in a habitable environment, the method providing a diffusion procedure during which at least one characteristic of the diffusion is controlled in order to confer a diffusion desired for the composition, the method [[being]] comprising before the execution of the diffusion procedure, to execute a previous procedure of treatment of the air of the environment, the previous treatment procedure including:-- Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  " the volatilisation means" in line 1  should read – the control means for volatilisation -- in order to maintain consistent terminology with its antecedent at lines 2-3 of Claim 8. Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  " the volatilisation means" in line 3  should read – the means for volatilisation -- in order to maintain consistent terminology with its antecedent at lines 3 of Claim 17. Appropriate correction is required.
Claims 17-10 are objected to because of the following informalities:  line 1 “A system” needs to be corrected to –The system—given its antecedent “A system” in claim 16 line 1.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 4, 9, 11-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 in line 3 recite the limitation " the expected concentration".  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 in line 2 recite the limitation " the control".  There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “diffusion system”, and the claim also recites “aromatherapy diffusion system” which is the narrower statement of the limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Each of claim 2, 11-13, and 15 recite “it” which renders the claim unclear. More specifically, it is unclear as to what preceding element, step or structure is being referenced by “it”.
Each of claim 18 and 21 recite “it” which renders the claim unclear. More specifically, it is unclear as to what preceding element or structure is being referenced by “it”.
Claim 4 recites “diffusion procedure” in line 2  and “at least one physico-chemical parameter” in line 3 which renders the claim unclear. More specifically, it is unclear as to 
Claim 2 in line 4 recites “at least one physico-chemical parameter” which renders the claim unclear. More specifically, it is unclear as to whether Claim 2 line 4 “at least one physico-chemical parameter” is the same as, different than or in addition to “at least one physico-chemical parameter”  in claim 1 line 7.
Claim 4 in line 3 recites “at least one physico-chemical parameter” which renders the claim unclear. More specifically, it is unclear as to whether Claim 3 line 3 “at least one physico-chemical parameter” is the same as, different than or in addition to “at least one physico-chemical parameter”  in claim 1 line 7.
Claim 13 in lines 2-3 recites “at least one physico-chemical parameter” which renders the claim unclear. More specifically, it is unclear as to whether Claim 13 lines 2-3 “at least one physico-chemical parameter” is the same as, different than or in addition to “at least one physico-chemical parameter”  in claim 1 line 7.
Claim 16 in lines 3-4 recites “at least one physico-chemical parameter” which renders the claim unclear. More specifically, it is unclear as to whether Claim 16 lines 3-4 “at least one physico-chemical parameter” is the same as, different than or in addition to “at least one physico-chemical parameter”  in claim 1 line 7.
Dependent claims 3, 5, 17-21 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 3, 5, 17-21 are also 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 8 limitation “control means for volatilisation of the composition to be diffused” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “volatilisation of the composition to be diffused” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in 
Claim 9 and 20 limitation “the volatilisation means” is broadly interpreted as reciting “means for volatilisation”. Consequently, claim 9 and 20  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “volatilisation” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 9 and 20 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: diffusion device (1) as disclosed in at least instant application specification [29] and figure 2.  
Claim 17 limitation “means for the volatilisation of the formulation” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “volatilisation of the formulation” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 17 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the 
Claim 18 limitation “the reader means” is broadly interpreted as reciting “means for reading”. Consequently, claim 18  has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “reading” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 18 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: RFID type reader as disclosed in at least instant application specification [33].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 15-17, 19-21 are rejected under 35 U.S.C. (a)(2) as being anticipated by Wei et al. (Pub. No.: WO 2017186606 A1, hereinafter referred to as “Wei”).
As per independent Claim 1, Wei discloses a method for executing a session of diffusion of an active gaseous composition in a habitable environment (Wei in at least fig. 1, 4-8, page 2 line 9 through page 18 line 15 for example discloses relevant subject-matter. More specifically, Wei in fig. 8, page 1 lines 5-7, page 2 lines 11-13, page 4 lines 30-34, page 17 lines 26-34 for example discloses a method (fig. 8) for executing a session of diffusion via system 10 of an active gaseous composition in a habitable environment/room. See at least page 17 lines 26-28 “the method 100 is for generating a scented atmosphere in a room housing an air purification apparatus 50 for removing a pollutant from the air in the room”), the method providing a 
measures at least one physico-chemical parameter of the air (Wei in at least fig. 8, page 17 lines 28-31 for example discloses measuring at least one physico-chemical parameter of the air in step 103 i.e. a pollution level of a pollutant of interest in the room. See at least Wei page 17 lines 28-31 “the method 100 proceeds to 103 in which a pollution level of a pollutant of interest in the room is monitored, e.g. using one or more sensors 21, 23 of the previously described sensor device 20”); 
compares the measured parameter to a threshold (Wei in at least fig. 8, page 17 lines 31-34 page 18 lines 1-2 for example discloses comparing the measured parameter to a threshold in step 105. See at least page 17 lines 31-34 up to page 18 lines 1-2 “it is checked in 105 whether the monitored pollution level has fallen below a defined threshold. If this is not the case, the method 100 may revert back to 103 in which the monitoring of the pollution level of interest is continued. However, it is determined in 105 that the monitored pollution level has fallen below the defined threshold, the method 100 may proceed to 107 in which a scent is released into the room, which may be a user-specified scent”); and, 
if the threshold is exceeded by the measured parameter, activates a device for treatment of the air that is arranged in order to modify the parameter in compliance with the threshold (Wei in at least fig. 1, page 6 lines 1-15, page 6 line 26-page 7 line 6, fig. 8, page 17 lines 31-34 page 18 lines 1-2 for example discloses if the threshold is exceeded by the measured parameter (i.e. pollution level is above threshold), activates a device 50 for treatment of the air that is arranged in order to modify the parameter in compliance with the threshold. See at least page 6 lines 1-15 “The air purification system 10 is adapted to monitor the performance of one or more pollutant 
As per dependent Claim 2, Wei further discloses  execution method wherein it provides, after the execution of the diffusion procedure, a later second procedure of treatment of the air of the environment during which a device for treatment of the air is activated in order to modify at least one physico-chemical parameter of the air (Wei in at least fig. 1, page 6 lines 1-15, page 6 line 26-page 7 line 6, fig. 8, page 17 lines 31-34 page 18 lines 1-2 for example discloses that as long as the pollutant level is above the threshold, procedure of treatment of the air of the environment during which a device for treatment of the air is activated in order to modify at least one physico-chemical parameter (levels of pollutants such as particulate matter, pollen, odours, bacteria, formaldehyde, volatile organic compounds (VOCs)  etc) of the air is repeated. See at least page 6 line 26-page 7 line 6 “The computing device 30 is arranged to communicate with one or more sensors 21, 23 for sensing pollutant levels in the atmosphere in the space in which the air purifier 50 is placed…the one or more sensors 21, 23 may comprise a particulate matter 

As per dependent Claim 3, Wei further discloses execution method wherein the modified parameter is related to the gaseous composition diffused (Wei in at least fig. 1, fig. 8, page 6 lines 1-15, page 6 line 26-page 7 line 6, page 3 lines 21-22 and page 18 lines 6-7 for example discloses the modified parameter is related to the gaseous composition diffused. Wei page 6 lines 1-15 “The air purification system 10 is adapted to monitor the performance of one or more pollutant removal structures… air purifiers 50 may contain any suitable type of pollutant removal structures, … to remove pollutants such as particulate matter, pollen, odours, bacteria, formaldehyde, volatile organic compounds (VOCs) and so on from the atmosphere in the space in which such an air purifier 50 is placed.”; page 6 lines 26-30 “computing device 30 is arranged to communicate with one or more sensors 21, 23 for sensing pollutant levels in the atmosphere in the space in which the air purifier 50 is placed…at least one sensor of the one or more sensors is arranged to sense a concentration or level of a pollutant for which the air purifier 50 comprises a pollutant removal structure such as an air filter or the like arranged to remove this pollutant”; page 17 lines 26-27 “air purification apparatus 50 for removing a pollutant from the air in the room”; page 3 lines 21-22 “ the scent release apparatus is configurable to release a plurality of different scents,”; page 18 lines 6-7 “release may involve the release of different scents at different points in time in order to create a dynamic scent atmosphere within the room. As 
As per dependent Claim 4, Wei further discloses execution method wherein diffusion procedure provides for an iterative measurement of at least one physico-chemical parameter of the air of the environment, at least one characteristic of the diffusion being controlled according to the measured parameter(Wei in at least fig. 1, fig. 8, page 17 line 28- page 18 line 11 for example discloses that as long as the pollutant level is above the threshold, the diffusion procedure provides for an iterative measurement (feedback loop in fig. 8) of at least one physico-chemical parameter of the air of the environment, at least one characteristic of the diffusion being controlled according to the measured parameter which would be desired pollutant level).

As per dependent Claim 5, Wei further discloses execution method wherein the parameter measured is related to the gaseous composition diffused(Wei in at least fig. 1, fig. 8, page 6 lines 1-15, page 6 line 26-page 7 line 6, page 3 lines 21-22 and page 18 lines 6-7 for example discloses the parameter measured is related to the gaseous composition diffused).
As per dependent Claim 6, Wei further discloses execution method wherein the diffusion procedure provides for an initial determination of at least one characteristic of control of the diffusion, the determination being carried out on the basis of the diffusion session to be executed and/or the nature of the environment (Wei in at least page 3 lines 7-12, page 6 lines 5-8, page 13 lines 6-20, page 15 lines 19-24 page 18 line 8-12 for example discloses wherein the diffusion procedure provides for an initial determination of at least one characteristic of control of the diffusion for example room volume which indirectly relates to concentration of pollutants 

As per dependent Claim 7, Wei further discloses execution method wherein the characteristic of control of the diffusion is chosen from the diffusion time and the concentration of gaseous composition in a diffused flow of air (Wei in at least page 13 lines 6-20 for example discloses  wherein the characteristic of control of the diffusion is chosen from the diffusion time and the concentration of gaseous composition in a diffused flow of air. See Wei page 13 lines 6-20 “the processor 31 is further adapted to control the scent release apparatus 40 such that the amount of aroma compound released in response to the scent release signal generated by the processor 31 is adapted to the room volume of the room into which the aroma compound is released.  ….The processor 31 may be further configured with the target concentration information of the aroma compound within the room, e.g. as parts per billion, such that the amount of aroma compound to be released can be controlled by providing the scent release apparatus 40 with the scent release signal for a determined period of time, which period of time can be determined from the room volume, scent release rate and target scent concentration in the 
As per dependent Claim 8, Wei further discloses execution method wherein the diffusion procedure intends to includes control means for volatilisation of the composition to be diffused (Wei in at least fig. 1, fig. 4, fig. 8, page 13 lines 6-20, page 14 line 25-page 15 line 9 for example wherein the diffusion procedure intends to includes control means 49, 47 for volatilisation of the composition to be diffused).
As per dependent Claim 9, Wei further discloses execution method wherein the volatilisation means are controlled in order to adapt the speed and/or the nature of the flow of air according to the expected concentration of gaseous composition (Wei in at least fig. 1, fig. 4, fig. 8 page 13 lines 6-20, page 14 line 25- page 15 line 9 for example discloses wherein the volatilisation means 49, 47 are controlled by processor 31 in order to adapt the speed and/or the nature of the flow of air according to the expected concentration of gaseous composition. See Wei page 15 lines 3-9 “scent release actuator 47 may be responsive to the scent release signal generated by the processor 31 such that the scent release actuator 47 is activated in response to this scent release signal. … the air displacement apparatus 49 may comprise a fan under control of the processor 31, … the air displacement apparatus 49 may comprise a compressor, micropump or the like”).

As per dependent Claim 10, Wei further discloses execution method wherein the physico-chemical parameter is chosen from concentrations of organic or inorganic volatile component and concentrations of particles in suspension (Wei in at least page 6 lines 1-15, page 

As per dependent Claim 11, Wei further discloses execution method wherein in that it intends to activate the device for treatment of the air for a given time (Wei in fig. 1, 8 for example discloses activating the device for treatment of the air for a given time dependent upon a pollution level of a pollutant of interest being above the threshold ).
As per dependent Claim 12, Wei further discloses execution method wherein that it provides for executing the diffusion procedure after the passage of a given time after the previous treatment procedure (Wei in at least page 4 lines 20-22, page 15 lines 24-29  for example discloses provides for executing the diffusion procedure after the passage of a given time or time delay after the previous treatment procedure).
As per dependent Claim 13, Wei further discloses execution method wherein that it provides a measurement of at least one physico-chemical parameter of the air after a treatment procedure and, if a threshold is exceeded by the measured parameter, execution of an additional procedure of treatment of the air (Wei in fig. 8 page 17 line 27- page 18 line 2 for example discloses repeating sensor feedback loop based on measured pollutant level, concentration etc. and the acceptable threshold which reads on providing a measurement of at least one physico-chemical parameter of the air after a treatment procedure and, if a threshold is exceeded by the 
As per dependent Claim 15, Wei further discloses execution method wherein it controls a light emitter in accordance with the session to be executed (Wei in fig. 1, page 8 line 10-20 for example discloses controlling a light emitter/LED sensory output device 35 in accordance with the session to be executed).
As per dependent Claim 16, Wei further discloses a system for a session of diffusion of an active gaseous composition in a habitable environment (Wei in at least fig. 1, page 2 lines 14-25 for example discloses a system 10 for a session of diffusion of an active gaseous composition in a habitable environment), the system comprising a device for diffusion of the gaseous composition(Wei in at least fig. 1, page 11 lines 20-31 for example discloses a device/ a scent release apparatus 40 for diffusion of the gaseous composition), a device for measuring at least one physico-chemical parameter of the air (Wei in at least fig. 1, page 6 line 26-page 7 line 8 for example discloses a device/sensor device 20 for measuring at least one physico-chemical parameter of the air) and a device for treatment of the air (Wei in fig. 1, col. 6 lines 1-15, page 6 line26-page 7 lines 8 for example discloses a device 50 for treatment of the air), the system further comprising an application (Wei in at least fig. 1, col. 2 lines 21-25, col. 6 lines 16-25 for example discloses a processor based) for controlling the devices that is arranged for the implementation of a method according to claim 1 (see Claim 1 analysis above).
As per dependent Claim 17, Wei further discloses a system wherein the diffusion device comprises at least one cartridge containing a formulation of the composition to be diffused that 
As per dependent Claim 19, Wei further discloses a system wherein the cartridge is removable and/or resealable between two diffusion procedures (D) (Wei in at least page 17 line 21-25 for example discloses wherein the cartridge is removable and/or resealable between two diffusion procedures. See at least page 17 lines 21-25 “arrangements that facilitate the periodic replenishment of aroma compounds 44 …an arrangement in which the disposable cartridges containing the aroma compounds may be in fluid communication with the respective absorbent materials 43, are equally feasible and may be equally contemplated.”).

As per dependent Claim 20, Wei further discloses a system wherein the diffusion device comprises at least two capsules that can be used together or separately by the volatilisation means (Wei in at least fig. 4 page 14 lines  18-31 for example discloses the diffusion device 

As per dependent Claim 21, Wei further discloses a system wherein it further comprises a module dedicated to the control of the devices (Wei in at least fig. 1, col. 2 lines 21-25, col. 6 lines 16-25, page 12 lines 30-34 for example discloses a processor based module dedicated to the control of the devices).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Becker; Todd H. et al. (Pub. No.: US 20180036448 A1, hereinafter referred to as “Becker”).
As per dependent Claim 14, Wei discloses the execution method according to claim 1 (see Claim 1 analysis above), wherein the gaseous composition comprises at least one volatilised compound (Wei in fig. 4-6, page 27-34, page 14 lines 25-31, page 15 lines 15, 21-27 for example discloses the gaseous composition comprises at least one volatilised compound/aroma compound)
Wei  does not explicitly disclose aromatherapy application.
 discloses  method at least one volatilised compound, in particular for aromatherapy purposes (Becker in at least [0072], [0215] for example discloses at least one volatilised compound, in particular for aromatherapy purposes. See at least Becker [0072] “scent management system useful for aromatherapy/stress reduction”; [0215] “scent management system for a remote-controlled, network of wide area scent diffusion devices may be directed to achieving a functional benefit. … The functional benefit may be provided by the managed diffusion of one or more of a stress-reducing fragrance… an aromatherapy fragrance or blend of fragrances.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the diffusion method as taught by Wei, by extending to aromatherapy application, as taught by Becker. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of reducing stress (Becker, [0072], [0215]).
Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Wei in view of Liu; Deng et al. (Pub. No.: US 20190107302 A1, hereinafter referred to as “Liu”).
As per dependent Claim 18, Wei discloses a system according to claim 17 (see Claim 17 analysis), wherein it comprises a user interface for obtaining information (Wei in page 11 lines 12-13, page 12 lines 22-34  for example discloses a user interface for obtaining information. See at least Wei page 11 lines 12-13 “system 10 may comprise a user interface”), the user interface being capable of transmitting the information to the application in order to control at least one characteristic of the diffusion on the basis of the information (Wei in at least page 12 lines 22-34 for example discloses the user interface being capable of transmitting the information to the processor based application in order to control at least one characteristic of 
Wei  does not explicitly disclose reader means feature.
In an analogous, volatile substance diffusion system field of endeavor, however, Liu discloses  an air purifier  system (Liu in at least abstract, fig. 6, [0001], [0026-0028],  [0030-0031], [0034], [0037], [0042] discloses a RFID reader/tag using air purifier system) wherein it comprises a reader for reading information carried by the product, the reader means being capable of transmitting the information to an external application (Liu in at least fig. 6, [0027], [0030-0031], [0034], [0042] discloses system comprises a RFID reader 143 for reading information carried by the RFID tag on associated product, the reader means 143being capable of transmitting the information to an external application on smartphone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diffusion system as taught by Wei, by further including a RFID reader and compatible RFID tagged objects, as taught by Liu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage that information on the RFID tagged product can be read by RFID reader and digitally, automatically and even wirelessly communicated to an external device such as a smartphone (Liu, fig. 6, [0027]) which advantage can also be extended to digitally capturing .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  US 20160361452 A1 for disclosing localized air sensing and treatment system comprising vapor devices and a computing device, in communication with the vapor devices, configured for, receiving sensor data and locations from each of the vapor devices, determining one or more vaporizable materials to be vaporized by each of the vapor devices based on the sensor data and the locations, and transmitting an instruction to each of the vapor devices to vaporize the determined one or more vaporizable materials similar in terms of localized air sensing and air aromatizing treatment to that claimed and disclosed. 
US 20160215993 A1 for disclosing air conditioning systems having an integrated air treatment dispenser comprising air conditioners which include a cartridge or filter configured to dispense a user's preferred air treatment/scent in an air stream of the air conditioner similar in terms of air conditioning systems having an integrated air treatment/scent dispenser to that claimed and disclosed.
US 20110253797 A1 for disclosing  a method and system of controlling operation of a diffusion appliance to treat the atmosphere within an enclosed space with the appliance being programmed to operate according to a control scheme specifying a flow rate of liquid to a diffusion means and a periodic operation of the diffusion means and the control schemes being associated with different volumes of spaces to be treated by the appliance similar in term of diffusion liquid control to that claimed and disclosed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            September 10, 2021